UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2268


VERNON J. LEFTRIDGE, JR.,

                 Plaintiff - Appellant,

          v.

JOHN DOE, K-9 Officer Wicomico County; JOHN DOE, Over-the-
air Communication Officer Wicomico County; JOHN DOE,
Internal Affairs Officer of Wicomico County; JOHN DOE, in
his individual capacity and official capacity as a law
enforcement officer of Wicomico County Sheriff’s Department;
JOHN DOE, Internal Affairs Officer of Wicomico County; JOHN
DOE, Dispatch Officer of Wicomico County; JOHN DOE, Dispatch
Officer of Wicomico County; JOHN DOE, Maryland State
Trooper; JOHN DOE, Maryland State Trooper; JANE DOE,
Internal   Affairs  Officer   Wicomico  County;  JOHN   DOE,
Salisbury Police Officer; MICHAEL KELLY MATTHEWS; BENJAMIN
CHARLES PARSONS; HOWARD LEE BOWDEN; JANE DOE, Salisbury
Police Officer,

                 Defendants – Appellees,

          and

MICHAEL LEWIS,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03499-ELH)


Submitted:   March 28, 2014                 Decided:   April 8, 2014
Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon J. Leftridge, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Vernon J. Leftridge, Jr., appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion for reconsideration.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.                  Leftridge v.

Matthews, No. 1:11-cv-03499-ELH (D. Md. filed Sept. 30, 2013,

entered Oct. 1, 2013; filed Oct. 10, 2013, entered Oct. 11,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3